Citation Nr: 1749695	
Decision Date: 11/02/17    Archive Date: 11/13/17

DOCKET NO.  17-29 950	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to an earlier effective date of September 9, 2011, and an increased initial rating evaluation of at least 70 percent for post-traumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on an individual unemployability (TDIU), with an effective date of September 9, 2011. 


REPRESENTATION

Veteran represented by:	Carol J. Ponton, Attorney


ATTORNEY FOR THE BOARD

V-N. Pratt, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from February 1965 to December 1967.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a December 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

In October 2017, the Veteran participated in the Board's Pre-Hearing Conference (PHC) program, at which time he requested that his case be advanced on the docket.  38 U.S.C.A. § 7107 (West 2014); 38 C.F.R. § 20.900(c) (2017).  The Board finds that good cause exists, and therefore, grants this request.  The Veteran also noted his intent to withdraw his hearing request if the Board fully granted a 100 percent rating for his service-connected PTSD; or a 70 percent rating for his service-connected PTSD and a TDIU, with effective dates of September 9, 2011.  Given the Board's favorable decision with respect to both claims, the hearing request is considered withdrawn.  38 U.S.C.A. §§ 7105(b)(2), 7107 (West 2014); 38 C.F.R. §§ 20.204 , 20.704(e) (2017).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  Effective September 9, 2011, the Veteran's disability picture more closely approximates an occupational and social impairment with deficiencies in most areas, such as work, family relations, judgment, thinking, or mood due to symptoms, including and not limited to, severely impaired impulse control, difficulty in adapting to stressful circumstances (including work or a work like setting), inability to establish and maintain effective relationships, nightmares, sleep disturbances, hypervigilance and difficulty with concentration.

2.  Effective September 9, 2011, the Veteran's disabilities render him unable to secure or follow a substantially gainful occupation.


CONCLUSIONS OF LAW

1.  The criteria for a 70 percent rating evaluation for PTSD, at an earlier effective date of September 9, 2011, are met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.400, 4.1, 4.130, Diagnostic Code (DC) 9411 (2017).

2.  The criteria for a TDIU, at an effective date of September 9, 2011, are met.  38 U.S.C.A. §§ 1114 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 3.400, 4.16, 4.25, 4.26 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Effective Date for PTSD Initial Rating Increase & TDIU Claims

The Veteran asserts entitlement to an earlier effective date of September 9, 2011 for his PTSD initial rating claim, as well as an entitlement to a TDIU, with an effective date of September 9, 2011.

The effective date of an award of increased disability compensation is the earliest date as of which it is factually ascertainable that an increase in disability had occurred, if the claim is received within one year from such date, otherwise the effective date is the date of receipt of the claim.  38 C.F.R. § 3.400(o)(2) (2017).  Here, the Board finds that the Veteran's claim for an increased initial rating evaluation for PTSD has been pending since the effective date of service connection, September 9, 2011, which is the same date as the date the PTSD claim was received.  

In this regard, a claim or request for TDIU is part and parcel of an increased rating claim.  See Rice v. Shinseki, 22 Vet. App. 447, 452 - 53 (2009).  Therefore, since the Veteran's TDIU claim is part and parcel of the increased rating PTSD claim, the TDIU claim has also been pending since September 9, 2011.  Thus, a grant of entitlement to TDIU would be effective, September 9, 2011.  See 38 C.F.R. 3.400(o)(2).

Initial Increased Rating for PTSD

Disability ratings are determined by application of the criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2017).  When a question arises as to which of two ratings applies under a particular DC, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating applies.  38 C.F.R. § 4.7 (2017).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2017). 

The Veteran's entire history is to be considered when making disability evaluations.  38 C.F.R. § 4.1 (2017); Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where, as here, the question for consideration is the propriety of the initial rating assigned, evaluation of the medical evidence since the effective date of the grant of service connection and consideration of the appropriateness of "staged rating" (assignment of different ratings for distinct periods of time, based on the facts found) is required.  Fenderson v. West, 12 Vet. App. 119, 126 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran has been rated for his service-connected PTSD at 30 percent disabling, prior to May 13, 2015; 50 percent from May 13, 2015 to April 11, 2017; and 70 percent beginning April 12, 2017.

The criteria for evaluating PTSD are found in the General Rating Formula for Mental Disorders, under 38 C.F.R. § 4.130, DC 9411 (2017).  

Pursuant to the General Rating formula, a 30 percent rating is warranted for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events). 

A 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once per week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating is warranted for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.

A rating of 100 percent is warranted for total occupational and social impairment due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  The psychiatric symptoms listed in the above rating criteria are not exclusive, but are examples of typical symptoms for the listed percentage ratings.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

The symptoms noted in the rating schedule are not intended to constitute an exhaustive list, but rather, are designed to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular disability rating.  Mauerhan, 16 Vet. App. at 436.  

When rating a mental disorder, VA must consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the claimant's capacity for adjustment during periods of remission.  VA will assign a rating based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126(a) 2017).  When rating the level of disability from a mental disorder, VA will consider the extent of social impairment, but shall not assign an rating solely on the basis of social impairment.  38 C.F.R. § 4.126(b) (2017).

Providing specific details about his symptoms and manifestations of PTSD, the Veteran reports that since returning from Vietnam, he is always alert and vigilant.  As an example, he indicates that he checks the perimeter of his house every night for explosives, and he makes sure all the doors are locked.  He also stated that when he goes into a restaurant to eat, he checks to make sure that he knows where all of the exits are, and he has to sit with his back against the wall.  He further explains that he looks at everyone who comes in, looks for lumps in clothing, and is not hesitant to tackle anyone who looks suspicious.  In discussing the functional impairment of his social interactions, he stated that he is fearful of harming his family.  He also stated that he has been married four times, and during his first three marriages, he had numerous affairs.  The Veteran also indicated that he finds it very difficult to be around a crowd of people, and therefore, he tries to avoid this as much as possible.  He says that he is constantly scanning his surroundings and wondering who is going to pull a gun and/or who is going to hurt someone.  He stated that he is continually on alert, and that he becomes very angry quickly.  See August 2015 Statement in Support of Claim.

His former wife, P.G., stated that after the Veteran came back from Vietnam, he was a changed person who was argumentative all the time; there was no communication between them, and accordingly, there was no way to reach him; and that she also had to raise a son without him.  See December 2015 Buddy Statement from Former Wife, P.G.

In support of his initial increased rating claim, the Veteran has provided December 2015 and September 2017 medical opinions from a private psychologist, J.M., PhD (psychologist).  In both medical opinions, the psychologist opined that the Veteran's service-connected PTSD has imposed very severe limitations of social and occupational functioning since at least September 2011 to the present.  See December 2015 Private Medical Opinion; see also September 2017 Private Medical Opinion.  In forming the basis of his opinion, the psychologist undertook a comprehensive review and discussion of all pertinent medical evidence of record, which identified and/or discussed the Veteran's symptoms.  See December 2015 Private Medical Opinion; see also September 2017 Private Medical Opinion.  For example, he indicated that "evidence of record clearly shows severe PTSD-related symptoms from at least 2011 forward", and cited an October 2011 outpatient treatment note, which reflected symptoms, including and not limited to, depressed/dysphoric mood; animated affect; interrupted sleep; reports of depression; endorsed recurrent thoughts; trouble concentrating and feeling jumpy or easily startled; and insomnia.  As another example, he also cited a September 2012 VA examination, which reflected that the Veteran denied having any friends due to his irritability with their concerns with what he considers to be insignificant issues; and that the Veteran stated that he didn't want anything to do with his friends when he returned from Vietnam, due to inability to relate to their interests.  

By citing medical evidence from the period of October 2011 to August 2015, additional manifestations and symptoms the psychologist identified, include an inability to establish and maintain effective relationships; severely impaired impulse control; difficulty concentrating; persistent flashbacks; nightmares associated with sleep impairment; feelings of guilt; and hypervigilance.  See December 2015 Private Opinion.

Furthermore, in his review of an April 2017 VA examination, the psychologist discussed his discrepancy with a VA examiner's assessment of the Veteran.  Specifically, he indicated that he disagreed with the VA examiner's assessment that "'the Veteran's fixed and rigid beliefs about right versus wrong, and the behavior of others often lead to levels of irritability and anger which are over and above the severity of similar symptoms typically reported by individuals suffering from PTSD alone.'"  The psychologist explained that in his experience, most of the combat veterans he has interviewed "share the opinions of the Veteran regarding 'incompetence' and 'stupidity,' for example[, and] it is precisely because of combat training and combat itself that has made these veterans sensitive to what they perceive as signs of weakness in others (whether accurate or not) since weakness in anyone in a unit can be fatal."  See September 2017 Private Medical Opinion.

In light of all medical evidence of record, the Board finds that the December 2015 and September 2017 private medical opinions are the most probative evidence of record, and are dispositive of the issue of an initial rating increase for PTSD.  These opinions provide clear detailed rationales, which, as the psychologist indicated, are based on his review of the Veteran's medical records, which he discussed in great detail; medical history; and an interview with the Veteran.  Furthermore, the opinions are supportive evidence that reiterate and identify the Veteran's symptoms and manifestations, as citied in prior medical evidence dating as far back as October 2011.  These symptoms, as stated above, are reflective of a disability picture that more nearly approximates an occupational and social impairment with deficiencies in most areas, such as work, family relations, judgment, thinking, or mood.  

In light of the above, a higher rating of 100 percent, however, is not available in this case.  While the Board does not underestimate the magnitude and severity of the Veteran's PTSD symptoms, it cannot be concluded that the magnitude and severity of the Veteran's disability picture rises to the level of a total occupational and social impairment.  The evidence does not show that the Veteran has complained of, or has manifested symptoms, such as a gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; an intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Moreso, manifestations of these symptoms, with substantial frequency, magnitude and duration are lacking in treatment records.  Therefore, the highest rating that more closely approximates the Veteran's disability picture is a 70 percent disability rating, which is effective as of the date of the receipt of the PTSD claim on September 9, 2011.

TDIU

It is the established policy of VA that all Veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16 (2017).  A finding of total disability is appropriate when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. §§ 3.340(a)(1), 4.15 (2017). 

TDIU may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.34l, 4.16(a).  In exceptional circumstances, where the Veteran does not meet the percentage requirements, a total rating may nonetheless be assigned upon a showing that the individual is unable to obtain or retain substantially gainful employment due to service-connected disability.  38 C.F.R. § 4.16(b). 

The Veteran asserts that since returning from Vietnam, he has been fired from every job he worked, with the exception of his last job, where he was written up several times, before he stopped working in February 2001; and additionally, believes, in retrospect, that his PTSD manifestations are the cause of his inability to maintain or obtain employment.  See December 2014 VA 9 Appeal to Board of Veterans' Appeals; see also December 2015 Private Medical Opinion.

The record reflects that the Veteran is service-connected for ischemic heart disease at 60 percent from February 18, 2011 to September 7, 2015, and 100 percent from September 8, 2015; PTSD, at 70 percent; type 2 diabetes at 20 percent; peripheral neuropathy of the right lower extremity, sciatic nerve, associated with type 2 diabetes, at 10 percent; peripheral neuropathy of the left lower extremity, sciatic nerve associated with type 2 diabetes, at 10 percent; and erectile dysfunction associated with type 2 diabetes, at a noncompensable rating.  See April 2017 Rating Codesheet.  From the period of September 9, 2011 to September 7, 2015, the Veteran's combined disability rating, inclusive of the bilateral factor, is 90 percent.  38 C.F.R. §§ 4.25, 4.26 (2017).  Beginning September 8, 2015, the Veteran's combined rating disability, inclusive of the bilateral factor, is 100 percent.  Id.; see April 2017 Rating Codesheet.

While the Veteran meets the minimum percentage requirement of 38 C.F.R. § 4.16(a), the central inquiry is whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to the Veteran's education, special training, and previous work experience, but not to his age or to the impairment caused by non-service-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19 (2016); Van Hoose v. Brown, 4 Vet. App. 361 (1993).  

The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment.  The ultimate question is whether a veteran is capable of performing the physical and mental acts required by employment, not whether he or she can find employment.  Id.

In this case, the Veteran, the Board finds that the evidence of record strongly suggests that the Veteran's combined service-connected disabilities are significant enough to preclude him from maintaining or following a substantially gainful occupation.  

The evidence of record reflects that the highest level of education the Veteran completed was high school.  See September 2011 VA 8940 Application for TDIU.  Evidence of record further reflects that he last worked in February 2011 as a finance manager, and since becoming too disabled to work, he has attempted to obtain employment, but to no avail.  Id.  Additionally, the Veteran stated that he has not had any other education or training since becoming too disabled to work.  Id.

A December 2015 private medical opinion reflects that the Veteran reported that after his discharge from active service, he went to work for United Missouri Bank, as a collector, in which he was only there for a year-and-a-half, until he was terminated.  The Veteran indicated that in retrospect, he believes that his PTSD disability played a role in his behavior, which included threatening people.  He further reported that he has been banned from certain places in town, as a result of having a very short fuse and rapid, violent anger).  See August 2015 Statement in Support of Claim (recalling an incident in which he threw iced tea at a cashier at a McDonald's drive-thru window and thereafter, he was banned from that venue; and recalling another incident at a Sprint store in which he blurted out an obscenity at a store clerk because his phone was defective, and consequently he was also banned from the store); see also December 2015 Private Medical Opinion.  Additionally, the psychologist concluded, and reiterated in a September 2017 private opinion, that the Veteran is unable to concentrate for a period long enough to complete any tasks set before him by an employer, nor would he be able to persist in any work-related activity.

 In both December 2015 and September 2017 private medical opinions, the psychologist opined that the Veteran has been unable to secure and follow a substantially gainful occupation as a result of his service-connected PTSD.  As a rationale, the psychologist explained that the Veteran's PTSD symptoms, including his abiding anger, inability to tolerate frustration, persistent and severe nightmares resulting in sleep deprivation, which have persisted since at least 2011, all militate against the Veteran's ability to be employed.  He further stated that he believes that these severe limitations of functioning are the cause of the Veteran's inability to secure and follow a substantially gainful occupation.

Based on a review of the evidence of record, the Board finds that the December 2015 and September 2017 private opinions are the most probative evidence of record because they provide clear detailed rationales, which, as the psychologist indicated, are based on his review of the Veteran's medical records, which he discussed in great detail; medical history; and an interview with the Veteran.  In sum, the Veteran has numerous physical and mental limitations, caused by his service-connected disabilities.  With only a high school education, many physically demanding jobs would be difficult, given his service-connected physical disabilities.  Moreover, his psychiatric disabilities also contribute to an inability to work sedentary jobs.  Therefore, entitlement to a TDIU, based on the Veteran's combined disabilities, is warranted for the period from September 9, 2011 to September 7, 2015.


ORDER

Entitlement to an earlier effective date of September 9, 2011, with a 70 percent disability rating for PTSD, is granted.

Entitlement to a TDIU, effective September 9, 2011 to September 7, 2015, is granted. 



____________________________________________
BRADLEY W. HENNINGS 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


